Citation Nr: 1218071	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another (A&A).

2.  Entitlement to an evaluation in excess of 70 percent for an adjustment reaction with mixed features and depression, previously classified as agoraphobia with panic attacks.

3.  Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer.

4.  Entitlement to an evaluation in excess of 10 percent for right hallux valgus with bursitis, status post implant excision.

5.  Entitlement to an initial evaluation in excess of 10 percent for left hallux valgus.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from November 1954 to November 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2012 rating decisions by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The September 2007 decision denied entitlement to SMC, while the March 2012 decision denied entitlement to increased evaluations for psychiatric, ulcer, and right hallux valgus disabilities.  The March 2012 decision also granted service connection for left hallux valgus and assigned an initial 10 percent evaluation.

The issue of entitlement to bilateral pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran stated she was filing a new claim of service connection for a bilateral foot condition, but the RO processed this as a claim for increased evaluation for a right foot disability and service connection for a right foot disability.  A VA examination made clear, however, that there are bilateral foot disabilities present which are not accounted for and which are likely related to service.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The issues regarding evaluation of the service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is service connected for an adjustment reaction with mixed features and depression, previously classified as agoraphobia with panic attacks, currently rated 70 percent disabling.

2.  The Veteran is entitled to a finding of total disability based on individual unemployability (TDIU) due to her service-connected disabilities.

3.  The Veteran's service-connected psychiatric disorder alone renders the Veteran unemployable.

4.  Due to her service-connected disabilities, the Veteran requires the regular aid and attendance of another in order to protect herself from the dangers of her environment and perform activities of daily living.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for the regular aid and attendance of another are met.  38 U.S.C.A. § 1114, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Factors to be considered in determining whether a Veteran requires such are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a).  The need for assistance need not be constant.

As a threshold matter, a Veteran must be rated 100 percent disabled for a single service-connected disability to establish basic entitlement to SMC based on aid and attendance.  Any lesser degree of impairment would be inconsistent with the requirements of 38 C.F.R. § 3.352.  The Veteran is currently in receipt of TDIU, meaning she has been found totally disabled.  TDIU, when based on a single disability, is qualifying for SMC purposes.  Bradley v. Peake, 22 Vet. App. 280 (2008).

Although the Veteran is currently service connected for hallux valgus of the left and right feet, and a duodenal ulcer, in addition to a psychiatric disability, a review of the competent medical and lay evidence of record establishes that the service-connected adjustment disorder alone warrants the finding of entitlement to TDIU.  The Veteran reports, and medical records corroborate, that she is unable to leave her home alone.  She suffers panic attacks when out, and needs a companion to help keep her calm and able to function in public.  She cannot go shopping or to medical appointments without help.  She certainly would have incredible difficulty under such circumstances in obtaining or retaining substantially gainful employment.  

It is important to stress that TDIU is a form of extraschedular evaluation; the determination here that entitlement to such is warranted based on a single disability is not a determination regarding entitlement to any particular schedular evaluation under the rating criteria applicable to mental disorders.  38 C.F.R. § 4.16.

As the Veteran meets the threshold requirement for a single service-connected disability rated totally disabling, factual entitlement to A&A must be considered.  Doctors unanimously agree that the Veteran requires the assistance of others to perform activities of daily living.  Due to a variety of nonservice-connected orthopedic problems with her shoulders, knees, and spine, her mobility is severely limited.  She is a fall risk and has difficulty with most physical tasks.  This impairment, as it is due to nonservice-connected factors, cannot, however, support a finding to entitlement to SMC.

A need for A&A is also established based on impairment from service-connected disabilities, specifically the Veteran's psychiatric disability.  The adjustment reaction with mixed features and depression, previously classified as agoraphobia with panic attacks renders the Veteran unable to leave her house without assistance.  While she could cook for herself, dress herself, and attend to the need of nature by herself, she is unable to obtain the supplies she requires, such as food, clothing, or toiletries, without help.  Her fear is such that she is unable to gather the materials she requires to protect herself from the everyday hazards of her environment.  

Accordingly, entitlement to SMC based on A&A is warranted.


ORDER

Entitlement to SMC based on A&A is granted.


REMAND

In March 2012, the RO issued a rating decision regarding the currently assigned evaluations for an adjustment reaction with mixed features and depression, previously classified as agoraphobia with panic attacks; a duodenal ulcer; and right hallux valgus with bursitis, status post implant excision.  The RO additionally granted service connection for left hallux valgus and assigned an initial evaluation.

Within days of that decision, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals.  The Veteran stated that she believed the extent of her functional impairment was underestimated.  While she referred to her ongoing SMC appeal, she also manifested disagreement with the currently assigned evaluations for her service connected disabilities.  Her intent to appeal the recent decision is reflected in the very title of the document.  The Veteran's March 16, 2012, filing must be accepted as a notice of disagreement (NOD) with the March 1, 2012, rating decision.  38 C.F.R. § 20.201.

A review of the physical claims file and electronic records maintained in the Virtual VA system does not reflect that any action has yet been taken with respect to the NOD.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

Provide the Veteran an SOC which addresses the issues of entitlement to an evaluation in excess of 70 percent for service connection for adjustment reaction with mixed features and depression, previously classified as agoraphobia with panic attacks; an evaluation in excess of 20 percent for a duodenal ulcer; an evaluation in excess of 10 percent for right hallux valgus with bursitis, status post implant excision; and an initial evaluation in excess of 10 percent for left hallux valgus.  The Veteran should be informed of the requirements to perfect an appeal as to those issues.  If a substantive appeal is timely filed, the issues should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


